Cite as: 571 U. S. ____ (2014)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
         ANTHONY RAY HINTON v. ALABAMA
       ON PETITION FOR WRIT OF CERTIORARI TO THE

        COURT OF CRIMINAL APPEALS OF ALABAMA

             No. 13–6440   Decided February 24, 2014


  PER CURIAM.
  In Strickland v. Washington, 466 U.S. 668 (1984), we
held that a criminal defendant’s Sixth Amendment right
to counsel is violated if his trial attorney’s performance
falls below an objective standard of reasonableness and if
there is a reasonable probability that the result of the trial
would have been different absent the deficient act or
omission. Id., at 687–688, 694. Anthony Ray Hinton, an
inmate on Alabama’s death row, asks us to decide whether
the Alabama courts correctly applied Strickland to his
case. We conclude that they did not and hold that Hin-
ton’s trial attorney rendered constitutionally deficient
performance. We vacate the lower court’s judgment and
remand the case for reconsideration of whether the attor-
ney’s deficient performance was prejudicial.
                             I

                             A

  In February 1985, a restaurant manager in Birming-
ham was shot to death in the course of an after-hours rob-
bery of his restaurant. A second manager was murdered
during a very similar robbery of another restaurant in
July. Then, later in July, a restaurant manager named
Smotherman survived another similar robbery-shooting.
During each crime, the robber fired two .38 caliber bullets;
all six bullets were recovered by police investigators.
Smotherman described his assailant to the police, and
when the police showed him a photographic array, he
picked out Hinton’s picture.
2                   HINTON v. ALABAMA

                         Per Curiam

   The police arrested Hinton and recovered from his house
a .38 caliber revolver belonging to his mother, who shared
the house with him. After analyzing the six bullets fired
during the three crimes and test-firing the revolver, exam-
iners at the State’s Department of Forensic Sciences
concluded that the six bullets had all been fired from
the same gun: the revolver found at Hinton’s house. Hin-
ton was charged with two counts of capital murder for
the killings during the first two robberies. He was not
charged in connection with the third robbery (that is, the
Smotherman robbery).
   At trial, the State’s strategy was to link Hinton to the
Smotherman robbery through eyewitness testimony and
forensic evidence about the bullets fired at Smotherman
and then to persuade the jury that, in light of the similar-
ity of the three crimes and forensic analysis of the bullets
and the Hinton revolver, Hinton must also have commit-
ted the two murders. Smotherman identified Hinton as
the man who robbed his restaurant and tried to kill him,
and two other witnesses provided testimony that tended to
link Hinton to the Smotherman robbery. Hinton main-
tained that he was innocent and that Smotherman had
misidentified him. In support of that defense, Hinton
presented witnesses who testified in support of his alibi
that he was at work at a warehouse at the time of the
Smotherman robbery. See 548 So. 2d 562, 568–569 (Ala.
1989) (summarizing the evidence on each side of the case).
   The six bullets and the revolver were the only physical
evidence. Besides those items, the police found no evi-
dence at the crime scenes that could be used to identify
the perpetrator (such as fingerprints) and no incriminat-
ing evidence at Hinton’s home or in his car. The State’s
case turned on whether its expert witnesses could con-
vince the jury that the six recovered bullets had indeed
been fired from the Hinton revolver. According to the
Alabama Supreme Court, “the only evidence linking Hin-
                 Cite as: 571 U. S. ____ (2014)            3

                          Per Curiam

ton to the two murders were forensic comparisons of the
bullets recovered from those crime scenes to the Hinton
revolver.” 2008 WL 4603723, *2 (Oct. 17, 2008).
   The category of forensic evidence at issue in this case is
“firearms and toolmark” evidence. Toolmark examiners
attempt to determine whether a bullet recovered from a
crime scene was fired from a particular gun by comparing
microscopic markings (toolmarks) on the recovered bullet
to the markings on a bullet known to have been fired from
that gun. The theory is that minor differences even be-
tween guns of the same model will leave discernible traces
on bullets that are unique enough for an examiner to
conclude that the recovered bullet was or was not fired
from a given weapon. See generally National Research
Council, Strengthening Forensic Science in the United
States: A Path Forward 150–155 (2009).
   Recognizing that Hinton’s defense called for an effective
rebuttal of the State’s expert witnesses, Hinton’s attorney
filed a motion for funding to hire an expert witness of his
own. In response, the trial judge granted $1,000 with this
statement:
    “ ‘I don’t know as to what my limitations are as for
    how much I can grant, but I can grant up to $500.00
    in each case [that is, for each of the two murder
    charges, which were tried together] as far as I know
    right now and I’m granting up to $500.00 in each of
    these two cases for this. So if you need additional ex-
    perts I would go ahead and file on a separate form and
    I’ll have to see if I can grant additional experts, but I
    am granting up to $500.00, which is the statutory
    maximum as far as I know on this and if it’s necessary
    that we go beyond that then I may check to see if we
    can, but this one’s granted.’ ” 2006 WL 1125605, *59
    (Ala. Crim. App., Apr. 28, 2006) (Cobb, J., dissenting)
    (quoting Tr. 10).
4                   HINTON v. ALABAMA

                         Per Curiam

Hinton’s attorney did not take the judge up on his invita-
tion to file a request for more funding.
   In fact, $500 per case ($1,000 total) was not the statu-
tory maximum at the time of Hinton’s trial. An earlier
version of the statute had limited state reimbursement of
expenses to one half of the $1,000 statutory cap on attor-
ney’s fees, which explains why the judge believed that
Hinton was entitled to up to $500 for each of the two
murder charges. See Smelley v. State, 564 So. 2d 74, 88
(Ala. Crim. App. 1990). But the relevant statute had been
amended to provide: “ ‘Counsel shall also be entitled to be
reimbursed for any expenses reasonably incurred in such
defense to be approved in advance by the trial court.’ ” See
Dubose v. State, 662 So. 2d 1156, 1177, n. 5 (Ala. Crim.
App. 1993) (quoting Ala. Code §15–12–21(d) (1984)), aff ’d
662 So. 2d 1189 (Ala. 1995). That amendment went into
effect on June 13, 1984, Dubose, supra, at 1177, n. 5,
which was over a year before Hinton was arrested, so
Hinton’s trial attorney could have corrected the trial
judge’s mistaken belief that a $1,000 limit applied and
accepted his invitation to file a motion for additional
funds.
   The attorney failed to do so because he was himself
unaware that Alabama law no longer imposed a specific
limit and instead allowed reimbursement for “any expenses
reasonably incurred.” At an evidentiary hearing held on
Hinton’s postconviction petition, the following conversa-
tion occurred between a state attorney and Hinton’s trial
attorney:
    “Q. You did an awful lot of work to try and find what 

    you believed to be a qualified expert in this case, 

    didn’t you?

    “A. Yes, sir, I did. 

    “Q. Would you characterize it that you did everything

    that you knew to do? 

                  Cite as: 571 U. S. ____ (2014)             5

                           Per Curiam

    “A. Yes, sir, I think so.
    “Q. And this case, did it come down to an unwilling-
    ness of experts to work for the price that you were
    able to pay?
    “A. Yes, sir, I think it did.
    “Q. So your failure to get an expert that you would
    have been let’s say a hundred percent satisfied with
    was not a failure on your part to go out and do some
    act, it was a failure of the court to approve what you
    believed would have been sufficient funds?
    “A. Well, putting it a little differently, yes, sir, it was
    a failure—it was my failure, my inability under the
    statute to obtain any more funding for the purpose of
    hiring qualified experts.” Reporter’s Official Tr. 206–
    207 (emphasis added).
   Operating under the mistaken belief that he could pay
no more than $1,000, Hinton’s attorney went looking for
an expert witness. According to his postconviction testi-
mony, he made an extensive search for a well-regarded
expert, but found only one person who was willing to take
the case for the pay he could offer: Andrew Payne. Hin-
ton’s attorney “testified that Payne did not have the exper-
tise he thought he needed and that he did not consider
Payne’s testimony to be effective.” 2006 WL 1125605, *27.
As he told the trial judge during a pretrial hearing:
    “I made an effort to get somebody that I thought
    would be useable. And I’ll have to tell you what I did
    [about] Payne. I called a couple of other lawyers in
    town . . . to ask if they knew of anybody. One of them
    knew him; one of them knew him. The reason I didn’t
    contact him was because he wasn’t recommended by
    the lawyer. So now I’m stuck that he’s the only guy I
    could possibly produce.” Id., at *30 (internal quota-
    tion marks omitted).
  At trial, Payne testified that the toolmarks in the barrel
6                  HINTON v. ALABAMA

                        Per Curiam

of the Hinton revolver had been corroded away so that it
would be impossible to say with certainty whether a par-
ticular bullet had been fired from that gun. He also testi-
fied that the bullets from the three crime scenes did not
match one another. The State’s two experts, by contrast,
maintained that all six bullets had indeed been fired from
the Hinton revolver.
   On cross-examination, the prosecutor badly discredited
Payne. Payne admitted that he’d testified as an expert on
firearms and toolmark identification just twice in the
preceding eight years and that one of the two cases in-
volved a shotgun rather than a handgun. Payne also
conceded that he had had difficulty operating the micro-
scope at the state forensic laboratory and had asked for
help from one of the state experts. The prosecutor ended
the cross-examination with this colloquy:
    “Q. Mr. Payne, do you have some problem with your

    vision? 

    “A. Why, yes.

    “Q. How many eyes do you have? 

    “A. One.” Tr. 1667. 

   The prosecutor’s closing argument highlighted the fact
that Payne’s expertise was in military ordnance, not fire-
arms and toolmark identification, and that Payne had
graduated in 1933 (more than half a century before the
trial) with a degree in civil engineering, whereas the
State’s experts had years of training and experience in the
field of firearms and toolmark examination. The prosecu-
tor said:
    “ ‘I ask you to reject [Payne’s] testimony and you have
    that option because you are the judges of the facts and
    whose testimony, Mr. Yates’ or Mr. Payne’s, you will
    give credence to, and I submit to you that as between
    these two men there is no match between them.
    There is no comparison. One man just doesn’t have it
                 Cite as: 571 U. S. ____ (2014)            7

                          Per Curiam

    and the other does it day in and day out, month in and
    month out, year in and year out, and is recognized
    across the state as an expert.’ ” 2006 WL 1125605,
    *64 (Cobb, J., dissenting) (quoting Tr. 1733–1734).
  The jury convicted Hinton and recommended by a 10-
to-2 vote that he be sentenced to death. The trial
judge accepted that recommendation and imposed a death
sentence.
                               B
   In his state postconviction petition, Hinton contended
that his trial attorney was “ ‘ineffective to not seek addi-
tional funds when it became obvious that the individual
willing to examine the evidence in the case for the $1,000
allotted by the court was incompetent and unqualified.
Indeed, this failure to seek additional, sufficient funds is
rendered all the more inexplicable by the trial court’s
express invitation to counsel to seek more funds if such
funds were necessary.’ ” 2006 WL 1125605, *28.
   To show that he had been prejudiced by Payne’s ineffec-
tive testimony, Hinton produced three new experts on
toolmark evidence. One of the three, a forensic consultant
named John Dillon, had worked on toolmark identification
at the Federal Bureau of Investigation’s forensics labora-
tory and, from 1988 until he retired in 1994, had served as
chief of the firearms and toolmark unit at the FBI’s head-
quarters.     The other two postconviction experts had
worked for many years as firearms and toolmark examin-
ers at the Dallas County Crime Laboratory and had each
testified as toolmark experts in several hundred cases.
   All three experts examined the physical evidence and
testified that they could not conclude that any of the six
bullets had been fired from the Hinton revolver. The State
did not submit rebuttal evidence during the postconviction
hearing, and one of Hinton’s experts testified that, pursu-
ant to the ethics code of his trade organization, the Associ-
8                   HINTON v. ALABAMA

                         Per Curiam

ation of Firearm and Tool Mark Examiners, he had asked
the State’s expert, Yates, to show him how he had deter-
mined that the recovered bullets had been fired from the
Hinton revolver. Yates refused to cooperate.
                             C
   The circuit court denied Hinton’s postconviction petition
on the ground that Hinton had not been prejudiced by
Payne’s allegedly poor performance because Payne’s tes-
timony did not depart from what Hinton’s postconviction
experts had said: The bullets could not be affirmatively
matched either to one another or to the Hinton revolver.
   The Alabama Court of Criminal Appeals affirmed by a
3-to-2 vote. 2006 WL 1125605. The court agreed with the
circuit court that Hinton had not been prejudiced because
Payne’s testimony, if believed by the jury, strongly sup-
ported the inference that Hinton was innocent. Id., at *31.
Then-Judge Cobb (who later became chief justice of the
Alabama Supreme Court) dissented. In her view, Hinton’s
attorney had been ineffective in failing to seek additional
funds to hire a better expert and Hinton had been preju-
diced by that failure, meaning that he was entitled to a
new trial. Then-Judge Shaw (who is now a justice of the
Alabama Supreme Court) also dissented. He would have
remanded the case to the circuit court to make a finding as
to whether or not Payne was qualified to act as an expert
on toolmark evidence. He stated that “[i]t goes without
saying that, with knowledge that sufficient funds were
available to have a qualified firearms and toolmarks ex-
pert, no reasonable criminal defense lawyer would seek
out and hire an unqualified firearms witness.” Id., at *73.
   The Supreme Court of Alabama reversed and remanded.
2008 WL 4603723. After quoting at length from Judge
Shaw’s dissent, the Court stated, “We agree with Judge
Shaw that ‘the dispositive issue is whether Payne was a
qualified firearms and toolmarks expert’ and that in deny-
                  Cite as: 571 U. S. ____ (2014)            9

                           Per Curiam

ing Hinton’s [postconviction] petition the trial court did
not directly rule on ‘the issue whether Payne was qualified
to be testifying in the first place.’ ” Id., at *4 (quoting
2006 WL 1125605, *70, *72 (Shaw, J., dissenting)). The
Supreme Court was thus focused on Payne’s own qualifi-
cations, rather than on whether a better expert—one who
could have been hired had the attorney learned that there
was no funding cap and requested additional funds—
would have made a more compelling case for Hinton.
  On remand, the circuit court held that Payne was in-
deed qualified to testify as a firearms and toolmark expert
witness under the Alabama evidentiary standard in place
at the time of the trial, which required only that Payne
have had “knowledge of firearms and toolmarks exam-
ination beyond that of an average layperson.” 2008 WL
5517591, *5 (Ala. Crim. App., Dec. 19, 2008); see also
Charles v. State, 350 So. 2d 730, 733 (Ala. Crim. App.
1977) (“An ‘expert witness’ is one who can enlighten a jury
more than the average man in the street. . . . An expert
witness, by definition, is any person whose opportunity or
means of knowledge in a specialized art or science is to
some degree better than that found in the average juror or
witness”). The appellate court affirmed the circuit court’s
ruling that Payne was qualified under the applicable
standard. 2013 WL 598122 (Ala. Crim. App., Feb. 15,
2013). The Alabama Supreme Court denied review by a 4-
to-3 vote, with two justices recused. Hinton then filed this
petition for a writ of certiorari.
                               II
   This case calls for a straightforward application of our
ineffective-assistance-of-counsel precedents, beginning with
Strickland v. Washington, 466 U.S. 668. Strickland
recognized that the Sixth Amendment’s guarantee that
“[i]n all criminal prosecutions, the accused shall enjoy the
right . . . to have the Assistance of Counsel for his defence”
10                  HINTON v. ALABAMA

                         Per Curiam

entails that defendants are entitled to be represented by
an attorney who meets at least a minimal standard of
competence. Id., at 685–687. “Under Strickland, we first
determine whether counsel’s representation ‘fell below an
objective standard of reasonableness.’      Then we ask
whether ‘there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceed-
ing would have been different.’ ” Padilla v. Kentucky, 559
U.S. 356, 366 (2010) (quoting Strickland, supra, at 688,
694).
                             A
   “The first prong—constitutional deficiency—is neces-
sarily linked to the practice and expectations of the legal
community: ‘The proper measure of attorney performance
remains simply reasonableness under prevailing profes-
sional norms.’ ” Padilla, supra, at 366 (quoting Strickland,
supra, at 688). “In any case presenting an ineffectiveness
claim, the performance inquiry must be whether counsel’s
assistance was reasonable considering all the circum-
stances.” Strickland, supra, at 688. Under that standard,
it was unreasonable for Hinton’s lawyer to fail to seek
additional funds to hire an expert where that failure was
based not on any strategic choice but on a mistaken belief
that available funding was capped at $1,000.
   “Criminal cases will arise where the only reasonable
and available defense strategy requires consultation with
experts or introduction of expert evidence.” Harrington v.
Richter, 562 U. S. ___, ___ (2011) (slip op., at 16). This
was such a case. As Hinton’s trial attorney recognized,
the core of the prosecution’s case was the state experts’
conclusion that the six bullets had been fired from the
Hinton revolver, and effectively rebutting that case re-
quired a competent expert on the defense side. Hinton’s
attorney also recognized that Payne was not a good expert,
at least with respect to toolmark evidence. Nonetheless,
                 Cite as: 571 U. S. ____ (2014)           11

                          Per Curiam

he felt he was “stuck” with Payne because he could not
find a better expert willing to work for $1,000 and he
believed that he was unable to obtain more than $1,000 to
cover expert fees.
   As discussed above, that belief was wrong: Alabama law
in effect beginning more than a year before Hinton was
arrested provided for state reimbursement of “any expenses
reasonably incurred in such defense to be approved in
advance by the trial court.” Ala. Code §15–12–21(d). And
the trial judge expressly invited Hinton’s attorney to file a
request for further funds if he felt that more funding was
necessary. Yet the attorney did not seek further funding.
   The trial attorney’s failure to request additional funding
in order to replace an expert he knew to be inadequate
because he mistakenly believed that he had received all he
could get under Alabama law constituted deficient perfor-
mance. Under Strickland, “strategic choices made after
thorough investigation of law and facts relevant to plausi-
ble options are virtually unchallengeable; and strategic
choices made after less than complete investigation are
reasonable precisely to the extent that reasonable profes-
sional judgments support the limitations on investigation.
In other words, counsel has a duty to make reasonable
investigations or to make a reasonable decision that
makes particular investigations unnecessary.” 466 U.S.,
at 690–691. Hinton’s attorney knew that he needed more
funding to present an effective defense, yet he failed to
make even the cursory investigation of the state statute
providing for defense funding for indigent defendants that
would have revealed to him that he could receive reim-
bursement not just for $1,000 but for “any expenses rea-
sonably incurred.” An attorney’s ignorance of a point of
law that is fundamental to his case combined with his
failure to perform basic research on that point is a quin-
tessential example of unreasonable performance under
Strickland. See, e.g., Williams v. Taylor, 529 U.S. 362,
12                  HINTON v. ALABAMA

                         Per Curiam

395 (2000) (finding deficient performance where counsel
“failed to conduct an investigation that would have uncov-
ered extensive records [that could be used for death penalty
mitigation purposes], not because of any strategic calcu-
lation but because they incorrectly thought that state law
barred access to such records”); Kimmelman v. Morrison,
477 U.S. 365, 385 (1986) (finding deficient performance
where counsel failed to conduct pretrial discovery and that
failure “was not based on ‘strategy,’ but on counsel’s mis-
taken belie[f ] that the State was obliged to take the initia-
tive and turn over all of its inculpatory evidence to the
defense”).
   We wish to be clear that the inadequate assistance of
counsel we find in this case does not consist of the hiring
of an expert who, though qualified, was not qualified
enough. The selection of an expert witness is a paradig-
matic example of the type of “strategic choic[e]” that, when
made “after thorough investigation of [the] law and facts,”
is “virtually unchallengeable.” Strickland, 466 U.S., at
690. We do not today launch federal courts into examina-
tion of the relative qualifications of experts hired and
experts that might have been hired. The only inadequate
assistance of counsel here was the inexcusable mistake of
law—the unreasonable failure to understand the resources
that state law made available to him—that caused counsel
to employ an expert that he himself deemed inadequate.
                              B
   Having established deficient performance, Hinton must
also “show that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the pro-
ceeding would have been different. A reasonable probabil-
ity is a probability sufficient to undermine confidence in
the outcome.” Id., at 694. “When a defendant challenges a
conviction, the question is whether there is a reasonable
probability that, absent the errors, the factfinder would
                  Cite as: 571 U. S. ____ (2014)           13

                           Per Curiam

have had a reasonable doubt respecting guilt.” Id., at 695.
   The Court of Criminal Appeals held, and the State
contends in its brief in opposition to certiorari, that Hinton
could not have been prejudiced by his attorney’s use of
Payne rather than a more qualified expert because Payne
said all that Hinton could have hoped for from a toolmark
expert: that the bullets used in the crimes could not
have been fired from the Hinton revolver. See 2006 WL
1125605, *31 (“[E]ven assuming that counsel’s apparent
ignorance that the cap on expert expenses had been lifted
constituted deficient performance . . . , the appellant has
not shown that he was prejudiced by that deficient per-
formance”). It is true that Payne’s testimony would have
done Hinton a lot of good if the jury had believed it. But
the jury did not believe Payne. And if there is a reasona-
ble probability that Hinton’s attorney would have hired an
expert who would have instilled in the jury a reasonable
doubt as to Hinton’s guilt had the attorney known that the
statutory funding limit had been lifted, then Hinton was
prejudiced by his lawyer’s deficient performance and is
entitled to a new trial.
   That the State presented testimony from two experi-
enced expert witnesses that tended to inculpate Hinton
does not, taken alone, demonstrate that Hinton is guilty.
Prosecution experts, of course, can sometimes make mis-
takes. Indeed, we have recognized the threat to fair crim-
inal trials posed by the potential for incompetent or fraud-
ulent prosecution forensics experts, noting that “[s]erious
deficiencies have been found in the forensic evidence used
in criminal trials. . . . One study of cases in which exon-
erating evidence resulted in the overturning of criminal
convictions concluded that invalid forensic testimony
contributed to the convictions in 60% of the cases.”
Melendez-Diaz v. Massachusetts, 557 U.S. 305, 319 (2009)
(citing Garrett & Neufeld, Invalid Forensic Science Testi-
mony and Wrongful Convictions, 95 Va. L. Rev. 1, 14
14                  HINTON v. ALABAMA

                         Per Curiam

(2009)). This threat is minimized when the defense re-
tains a competent expert to counter the testimony of the
prosecution’s expert witnesses; it is maximized when the
defense instead fails to understand the resources available
to it by law.
   Because no court has yet evaluated the prejudice ques-
tion by applying the proper inquiry to the facts of this
case, we remand the case for reconsideration of whether
Hinton’s attorney’s deficient performance was prejudicial
under Strickland.
                        *     *    *
  The petition for certiorari and Hinton’s motion for leave
to proceed in forma pauperis are granted, the judgment of
the Court of Criminal Appeals of Alabama is vacated, and
the case is remanded for further proceedings not incon-
sistent with this opinion.
                                            It is so ordered.